UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-7886



JOHNNIE MACK GRIFFIN,

                                               Plaintiff - Appellant,

             versus


UNITED STATES PAROLE COMMISSION; JOSEPH M.
BROOKS, Warden, Federal Correction
Institution, Petersburg,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-02-936)


Submitted:    April 15, 2004                 Decided:   April 22, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnnie Mack Griffin, Appellant Pro Se. Tara Louise Casey, Robert
P. McIntosh, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Johnnie Mack Griffin, a federal prisoner,     appeals the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2241 (2000).    We have reviewed the record and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Griffin v. United States Parole Comm’n, No.

CA-02-936 (E.D. Va. Nov. 19, 2003). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                                - 2 -